                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

HILDA GREEN,                                          )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )       No. 3:17-CV-219-CLC-HBG
                                                      )
CAMPBELL COUNTY, TENNESSEE, and                       )
ALENE BAIRD, in her official capacity and             )
individual capacity,                                  )
                                                      )
               Defendants.                            )

                                             ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Defendants’ Motion for a Protective Order Quashing Plaintiff’s

Notice of Deposition for Dr. Gurpreet Narula [Doc. 36] and Plaintiff’s Motion for Leave to Take

Deposition [Doc. 40]. The parties appeared before the Court on October 23, 2018, for a motion

hearing. Attorneys Jesse Nelson and Mary Maddox appeared on behalf of Plaintiff. Attorney

Rhonda Bradshaw appeared on behalf of Defendant Campbell County, Tennessee. Attorney David

Dunaway appeared on behalf of Defendant Alene Baird in her individual capacity.

       During the hearing, the Court noted that the parties had attempted to schedule Dr. Narula’s

deposition for several weeks, but the attorneys have had a number of scheduling conflicts. The

Court took a short recess so that the parties could discuss scheduling Dr. Narula’s deposition. After

the recess, the parties reported to the Court that, pending Dr. Narula’s availability, they would

proceed with her deposition on October 29, 2018, at 4:30 p.m., or October 31, 2018, in the morning

and no later than 1:00 p.m. If Dr. Narula is not available on those dates, she will not be deposed.
Accordingly, Defendants’ Motion for a Protective Order Quashing Plaintiff’s Notice of Deposition

for Dr. Gurpreet Narula [Doc. 36] is DENIED and Plaintiff’s Motion for Leave to Take Deposition

[Doc. 40] is GRANTED.

       IT IS SO ORDERED.

                                            ENTER:




                                            United States Magistrate Judge




                                               2
